Citation Nr: 0941745	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-35 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in North 
Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred in conjunction with 
treatment received St. Vincent Medical Center from July 22, 
2004 to July 23, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of a September 2004 
determination of the VA North Florida/South Georgia Veterans 
Health System in Gainesville, Florida.  

The appeal is REMANDED to the VA HCS via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

The Veteran sought emergency treatment at St. Vincent's 
Hospital on July 22, 2004 with complaints of pink tinged 
sputum for the past several weeks off and on, now today he 
sees red blood in sputum.  He also complained of wheezing and 
congestion.  Following an examination, the assessment was 
mild hemoptysis; it was noted that the hemoptysis was not now 
active at this moment and the Veteran was stable.  He was 
admitted to the hospital for observation and discharged the 
following day, July 23, 2004.  

The Veteran seeks reimbursement for the expenses that he 
incurred for his care at a non-VA medical facility in July 
2004.  The Veteran maintains that he was having difficulty 
breathing; he was advised by his primary care physician at 
the VA outpatient clinic in Jacksonville, Florida to go to 
the nearest emergency room.  In essence the Veteran argues 
that his treatment at the private hospital was authorized.  
The Veteran further maintains that VA facilities were not 
feasibly available as the nearest VA medical center is more 
than 50 miles away from his house.  Therefore, the Veteran 
argued that he sought medical treatment at a private facility 
due to an emergent condition.  

Although the Veteran states that he was advised by his 
primary care VA physician to go to the emergency room, there 
is no indication that his hospitalization at St. Vincent was 
authorized in advance by VA.  In this regard, the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization contemplated by the regulations.  Malone v. 
Gober, 10 Vet. App. 539 (1997).  Thus, the claim must be 
considered under the law and regulations pertaining to 
reimbursement for unauthorized medical care.  See 38 U.S.C.A. 
§§ 1725, 1728 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.120, 
17.1001-1008 (2009).  

The VAMC denied the Veteran's claim in September 2004 on the 
basis that a medical emergency did not exist; in other words, 
care and services were not rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2009) and 
38 C.F.R. §§ 17.1000-17.1008 (2009).  The Veteran appealed 
this determination.  

The records reflect that the Veteran has not established 
service connection for any disability.  Therefore, the claim 
can only be considered under 38 C.F.R. § 17.1002.  In 
reviewing the file, the Board finds that there is 
insufficient evidence of record to determine whether all the 
conditions set out in 38 C.F.R. § 17.1002 are satisfied.  

According to the Veteran's notice of disagreement received in 
December 2004, he believed that his condition when he arrived 
at the non-VA facility was emergent, in nature, explaining 
that he having difficulty breathing.  The current record does 
not contain a medical opinion which addresses whether the 
Veteran's condition on July 22, 2004 was emergent.  

The Veteran also asserts that a VA medical facility was not 
available to him at the time he sought care.  He indicates 
that the nearest VA facility was 50 miles away, and that his 
primary physician at the VA outpatient clinic in Jacksonville 
told him to go to the emergency room as he was having 
difficulty breathing.  Clarification is necessary as to 
whether a VA facility was feasibly available to treat the 
Veteran's complaints on July 22, 2004.  

The Board notes that the regulations that provide for 
reimbursement of non-VA emergency treatment were recently 
amended, effective October 10, 2008.  See 38 U.S.C.A. 
§§ 1725, 1728.  The Veteran should be provided with the 
revised criteria.  

Accordingly, the case is REMANDED to the VA HCS for the 
following actions:  

1.  The VAMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the VAMC 
should: (a) Notify the veteran of the 
information and evidence necessary to 
substantiate his claim of entitlement to 
payment or reimbursement for unauthorized 
medical expenses incurred on July 22, 
2004 (see revised 38 U.S.C. §§ 1725, 
1728, effective October 10, 2008; (b) 
Notify the veteran of the information and 
evidence he is responsible for providing; 
and (c) Notify the veteran of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency.  

2.  The VA Medical Center should obtain 
specific information regarding the 
geographic accessibility of the nearest 
VA medical facility to the Veteran's 
home, and associate that information with 
the claims folder.  

3.  After completion of the above 
development, the VAMC should obtain a 
medical opinion from the appropriate VA 
physician.  The claims folder and medical 
file must be made available to the 
examiner for review.  The physician 
should be requested to render an opinion 
as to whether the Veteran's medical 
condition, as documented in the private 
treatment records, and using the 
subjective standard provided in the 
governing regulations, and in 
consideration of the actual distance 
necessary to travel from the Veteran's 
home in Jacksonville, Florida to the VAMC 
was emergent in nature, and whether the 
VAMC was in fact "feasibly available."  
The physician should provide a complete 
rationale for all opinions expressed.  

4.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment or reimbursement for unauthorized 
medical expenses incurred from July 22, 
2004 to July 23, 2004.  If the decision 
remains adverse to the Veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the Veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the Veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


